EXHIBIT D
                          I.     U.S. District Court
                     District of Delaware (Wilmington)
             CIVIL DOCKET FOR CASE #: 1:18-cv-00850-MN-CJB


Satius Holding, Inc. v. Samsung Electronics Co., Ltd. et   Date Filed: 06/05/2018
al                                                         Jury Demand: Plaintiff
Assigned to: Judge Maryellen Noreika                       Nature of Suit: 830 Patent
Referred to: Judge Christopher J. Burke                    Jurisdiction: Federal Question
Cause: 35:1 Patent Infringement


08/08/2019     52   ORAL ORDER: The Court, having reviewed the parties' discovery
                    dispute motion relating to Defendants' request that Plaintiff be compelled
                    to provide substantive, narrative responses to Defendants' Interrogatories
                    Nos. 7, 8, 10, 11, 13 and 14, (the "Motion"), (D.I. 47 ), and the parties'
                    letter briefs relating thereto, (D.I. 48; D.I. 50), and having heard argument
                    on August 5, 2019, hereby ORDERS as follows with respect to
                    Defendants' Motion: (1) With respect to Interrogatories Nos. 7 and 8,
                    Defendants' Motion is GRANTED. By no later than August 22, 2019,
                    Plaintiff shall provide Defendants with supplemental responses relating to
                    its claims for damages based on the information currently available to it.
                    (2) With respect to Interrogatory No. 10, Defendants' Motion is
                    GRANTED. Plaintiff now has an understanding of the scope of this
                    Interrogatory that is not redundant with Interrogatories 7 and 8 (i.e., that
                    it is asking for a description of communications regarding how this
                    lawsuit might be valued). By no later than August 22, 2019, Plaintiff shall
                    provide Defendants with a supplemental response that identifies any
                    responsive, non-privileged communications. (3) With respect to
                    Interrogatory No. 11, Defendants' Motion is DENIED AS MOOT.
                    Plaintiff has represented that it has not identified any responsive
                    information to date. To the extent that Plaintiff identifies responsive
                    information in the future, it shall provide a supplemental response (and to
                    the extent such supplemental response relies on Fed. R. Civ. P. 33(d),
                    Plaintiff shall identify with particularly the documents to which it refers,
                    consistent with that Rule). (4) With respect to Interrogatory No. 13,
                    Defendants' Motion is GRANTED, subject to the following clarification.
                    By no later than September 9, 2019, Plaintiff shall provide a
                    supplemental response that outlines its responsive positions to
                    Defendants' Initial Invalidity Contentions. That response needs to provide
                    a similar amount of detail in setting out Plaintiff's validity contentions as
                    was provided by Defendants in their Initial Invalidity Contentions. This
                    means, among other things, that Plaintiff will have to provide detailed
                    responses to Defendants' 29 charts (only as to the assertion that the 29
                    references anticipate the claims), and provide detailed responses to
                    Defendants' contentions regarding invalidity under 35 U.S.C. § 101 and
35 U.S.C. § 112. However, because Defendants did not chart out (or
otherwise articulate) in any specific way their proposed obviousness
combinations, Plaintiff need not respond now as to why each of these
numerous (i.e., "hundreds, if not thousands") of possible combinations
fail to render the claims invalid. (D.I. 50 at 2-3) (5) With respect to
Interrogatory No. 14, Defendants' Motion is DENIED. As Plaintiff has
pointed out, Defendants' Initial Invalidity Contentions do not clearly set
out the specific obviousness combinations that they intend to rely upon.
(Id.) Once Defendants have identified their obviousness combinations
with more specificity, Plaintiff shall subsequently provide a supplemental
response to Interrogatory No. 14 that meaningfully articulates the
objective indicia of nonobviousness that it intends to rely upon based on
the information then available to it. Ordered by Judge Christopher J.
Burke on 8/8/2019. (mlc) (Entered: 08/08/2019)
